WRIGHT, Justice
(dissenting).
Because I conclude that Minn.Stat. § 169A.53, subd. 3(c) (2012), does not foreclose recognition of the affirmative defense of necessity in the context of implied consent proceedings, I respectfully dissent and join the dissents of Justice Page and Justice Lillehaug. If the Legislature had intended that reasonable test refusal be the only affirmative defense available in an implied consent hearing, it easily could have said so. It did not, and the majority need not read such a restriction into the statute.
I write separately to address another reason why Axelberg should be permitted to raise the necessity defense in an implied consent hearing. Interpreting Minn.Stat. § 169A.53, subd. 3(b) (2012), to preclude the defense of necessity leads to an unreasonable result. This unreasonable result can be avoided, however, by recognizing that the affirmative defense of necessity is relevant to the inquiry in an implied consent hearing under Minn.Stat. § 169A.53, subd. 3(b)(8).
The implied consent law contemplates two bases for revocation of a person’s driver’s license: (1) refusing to submit to a chemical test for intoxication (test refusal) and (2) driving, operating, or controlling a motor vehicle with an alcohol concentration of 0.08 or more or while under the influence of a controlled substance, as confirmed by a chemical test for intoxication (test failure). Minn.Stat. § 169A.52, subds. 3, 4 (2012). In an implied consent hearing, the judge reviews whether the person engaged in prohibited conduct— test refusal, Minn.Stat. § 169A.53, subd. 3(b)(7), or test failure, Minn.Stat. § 169A.53, subd. 3(b)(8) — that would justify driver’s license revocation.
The majority’s interpretation of Minn. Stat. § 169A.53, subd. 3(b), to preclude the defense of necessity produces an unreason*218able result. Yet, we are obligated to avoid interpreting the language of a statute in a manner that yields an unreasonable result. See Wegener v. Comm’r of Revenue, 505 N.W.2d 612, 617 (Minn.1993) (recognizing our obligation to go beyond the plain language of the statute if a literal interpretation “leads to absurd results or unreasonable results which utterly depart from the purpose of the statute”); see also Minn. Stat. § 645.17(1) (2012) (“[T]he legislature does not intend a result that is absurd, impossible of execution, or unreasonable.”). Under Minn.Stat. § 169A.5B, subd. 3(c), a person who refuses a chemical test for intoxication is permitted to assert the defense of necessity in arguing that the refusal was reasonable. But, under the majority’s interpretation of Minn.Stat. § 169A.53, subd. 3(b), if the same person consents to the test and fails, that person is barred from asserting the defense of necessity. No discernable policy choice by the Legislature justifies the inconsistent treatment of test refusal and test failure cases that results from the majority’s interpretation. Instead, this inconsistency invites well-informed (or well-counseled) drivers facing similar circumstances to refuse to submit to chemical tests for intoxication. The Legislature’s decision to criminalize the refusal of a chemical test for intoxication clearly is intended to produce the opposite result — to induce drivers to submit to such tests. See Minn.Stat. § 169A.20, subd. 2 (2012) (making it a criminal offense to refuse to submit to a chemical test for intoxication). Permitting necessity to be invoked as a defense to test refusal but not as a defense to test failure is both unreasonable and contrary to the Legislature’s intent.
By contrast, such an unreasonable result easily is avoided by recognizing that the affirmative defense of necessity is relevant to the inquiry in an implied consent hearing under Minn.Stat. § 169A.53, subd. 3(b)(8). Having acknowledged, as the majority does, that reasonable test refusal is relevant in an implied consent hearing under subdivision 3(b)(7), it is clear that necessity is similarly relevant under subdivision 3(b)(8). At the core of both affirmative defenses is an assertion that the unlawful conduct was justified under the circumstances, thereby eliminating any rationale for revoking the license. The doctrine of necessity arises from a judicial recognition that “obedience to the law would have endangered some higher value.” State v. Johnson, 289 Minn. 196, 201, 183 N.W.2d 541, 544 (1971) (citation omitted) (internal quotation marks omitted); see also United States v. Bailey, 444 U.S. 394, 410, 100 S.Ct. 624, 62 L.Ed.2d 575 (1980) (“[T]he defense of necessity, or choice of evils, traditionally covered the situation where physical forces beyond the actor’s control rendered illegal conduct the lesser of two evils.”). By its terms, the defense of necessity asks whether, under dire circumstances, violation of the law was the only reasonable alternative. It is, therefore, erroneous to conclude that the defense of necessity is not relevant to any of the topics enumerated in subdivision 3(b) as within the scope of an implied consent hearing. When correctly construed, the statute is not susceptible to the inconsistency of rendering necessity relevant in cases of test refusal but irrelevant in cases of test failure.
Necessity is a narrow defense because it “applies only in emergency situations where the peril is instant, overwhelming, and leaves no alternative but the conduct in question.” Johnson, 289 Minn. at 199, 183 N.W.2d at 543. Accordingly, application of the doctrine of necessity requires close attention to the particular factual circumstances of a case. Here, Jennifer Axelberg was arrested for driving while *219impaired after she fled a violent assault at the hands of her husband. At 2 a.m. in a remote wooded area, he hit her twice in the head. With her violent husband standing between her and the house and her cell phone in his possession, Axelberg sought refuge in their car. Without a necessity defense, Axelberg violated the law simply by seeking refuge in the family car and, therefore, was subject to revocation of her driver’s license.1 Axelberg’s husband then climbed on top of the car and broke the windshield with his bare fists. With no way to call for help and no other means of escape, Axelberg started the car and drove to the nearest open business. Any reasonable person would have feared for her safety, but given that Axelberg was acting against the backdrop of domestic violence, the danger she was facing is even more apparent.2
The majority seeks to minimize my analysis as an improper attempt to prioritize a policy of protecting victims of domestic violence over a policy of discouraging impaired driving. To the contrary, my analysis reveals a flaw in the majority’s interpretation of Minn.Stat. § 169A.53, subd. 3(b). That the majority’s unreasonably narrow interpretation inflicts injustice on victims of domestic violence makes its conclusion all the more unsound.
Domestic violence is a widespread problem in Minnesota. An estimated 27 percent — more than one quarter — of Minnesota women have experienced domestic violence in their lifetimes.3 This is consistent with estimates of the pervasiveness of domestic violence nationwide.4 Too often, domestic assaults turn deadly. The Minnesota Coalition for Battered Women, which has been collecting and reporting data on domestic violence since 1989, reports that at least 25 women in Minnesota died from domestic violence in 2013.5 At least 542 women have been murdered in domestic violence situations in Minnesota since the Coalition began collecting data.6
*220Social isolation is often an accessory to domestic violence, making the victim feel increasingly helpless and dependent on the abuser.7 By controlling what the victim does and with whom she interacts, the abuser can destroy the victim’s support network and make her more physically vulnerable.8 Victims of domestic violence in rural areas are further isolated by geography.9 For women in rural Minnesota and even the suburbs, where public transportation is generally unavailable, cars can provide a degree of social and economic independence and sometimes, as this case illustrates, a safe haven. Without the freedom a driver’s license affords, a victim of domestic violence is subject to even greater control by her abuser.
While the implied consent law limits the scope of an implied consent hearing, Minn. Stat. § 169A.58, subd. 3(b), the implied consent law does not mandate that we relinquish our good judgment when exercising our power of judicial review. The law need not be construed to require a person being subjected to an unprovoked, violent attack to choose between her immediate personal safety and the possibility of losing her driver’s license and the independence that comes with it. By refusing to give Axelberg even the opportunity to present evidence of necessity in this case, the decision reached by the majority retreats to an overly narrow interpretation of the implied consent law and declines to grapple with the complexity and danger of domestic violence and the circumstances Axelberg was facing. For these reasons, I agree with Justice Page and Justice Lille-haug that statutory interpretation does not compel such a result in this case. Therefore, I respectfully dissent.
PAGE, J. (dissenting). I join in the dissent of Justice WRIGHT.
LILLEHAUG, J. (dissenting). I join in the dissent of Justice WRIGHT.

. See State v. Fleck, 777 N.W.2d 233, 236 (Minn.2010) ("[A] person is in physical control of a vehicle if he has the means to initiate any movement of that vehicle, and he is in close proximity to the operating controls of the vehicle.”).


. The majority notes that the common law defense of necessity in criminal cases generally requires that the illegal act was done “for the preservation of life.” Johnson, 289 Minn. at 201, 183 N.W.2d at 544. Given that Axel-berg's husband broke a windshield with his bare hands, there is little question that Axel-berg’s life was threatened. The question here, however, is not whether Axelberg has presented sufficient evidence to prove necessity as a defense, but whether she should even be permitted to present such evidence and argue in an implied consent hearing that her conduct was excused by necessity.


. Office of Justice Programs, Dep’t of Pub. Safety, Domestic Violence: Results from the 2008 Minnesota Crime Victim Survey 1 (2009), available at https://dps.mn.gov/divisions/ojp/ forms-documents/Documents/! 09% 20Domes-tic% 20Violence% 20Report.pdf.


. Patricia Tjaden & Nancy Thoennes, Nat’l Inst, of Justice, Office of. Justice Programs, U.S. Dep’t of Justice, Extent, Nature, and Consequences of Intimate Partner Violence: Findings from the National Violence Against Women Survey 9 (2000), available at https://www. ncjrs.gov/pdffiles 1/nij/l 81867.pdf (reporting that 25 percent of women surveyed said they had been assaulted by an intimate partner in their lifetimes).


. Minn. Coal, for Battered Women, 2013 Annual Femicide Report 3, available at http:// media.wix.com/ugd/f4bdb8_35de63f40fa04f8e 9a5328ace33045ed.pdf. The report notes that the actual numbers might be greater because the Coalition relies in part on media coverage, and violence against women in some communities is often unreported. Id. at 6.


. Id. at 2-3.


. See, e.g., Margaret E. Johnson, Redefining Harm, Reimagining Remedies, and Reclaiming Domestic Violence Law, 42 U.C. Davis L.Rev. 1107, 1116 (2009); Tjaden & Thoennes, supra note 4, at 33 (“[Rjesearch shows that wife assault is more common in families where power is concentrated in the hands of the husband or male partner and the husband makes most of the decisions regarding family finances and strictly controls when and where his wife or female partner goes.”).


. Kerry Healey, et al., Nat'l Inst, of Justice, Office of Justice Programs, U.S. Dep't of Justice, Batterer Intervention: Program Approaches and Criminal Justice Strategies 3-5 (1998), available at https://www.ncjrs.gov/ pdffiles/168638.pdf.


.Adria Gallup-Black, Rural and Urban Trends in Family and Intimate Partner Homicide: 1980-1999, at 7 (2004), available at https://www.ncjrs.gov/pdffilesl/nij/grants/ 208344.pdf. Some scholars have even argued that some abusive men choose to live in rural areas to "facilitate the isolation that is conducive to their abusive behavior.” See, e.g., Douglas A. Brownridge, A Comparison of Partner Violence Against Women in Rural and Urban Canada — Prevalence, Correlates, Consequences, and Help-Seeking Behavior, in Intimate Partner Violence 11-1, 11-4 (Kathleen A. Kendall-Tackett & Sarah M. Giacomoni eds., 2007).